 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   WILLIAM GENE CRAWFORD,        ) NO. CV 18-10580-RSWL(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       ) JUDGMENT
                                   )
14   JAMES ROBERTSON,              )
                                   )
15                  Respondent.    )
                                   )
16   ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21        IT IS ADJUDGED that the Petition is denied and dismissed with
22   prejudice.
23

24        DATED: October 22, 2019
25

26                                      /s/RONALD S.W. LEW_________
                                        HONORABLE RONALD S.W. LEW
27                                      UNITES STATES DISTRICT JUDGE
28
